DETAILED ACTION

Response to Preliminary Amendment
The Applicants’ preliminary amendment, filed 12/08/2021, was received and entered. As the results, claims 9, 11, 13, 19 and 20 were cancelled. New claims 21-25 were added in this amendment. As the results, claims 1-8, 10, 12, 14-18, and 21-25 are pending in this application at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bushey et al. (US 8,131,524) in view of Agiomyrgiannakis (US 2015/0127350) and Parekh et al. (US 2011/0082807).
 	Regarding claim 1, Bushey et al. (“Bushey”) teaches a method for incorporating an augmented voice communication into a communication routing configuration of a contact center system, the method comprising:
	selecting a vocal avatar, wherein the vocal avatar includes phonetic characteristics having first values (i.e., collecting customer opening statements from customer calls (col.3, lines 30-45) and selecting vocal avatar, such as the terminology of the customers, from the collected customer opening statement to create augment voice communication, such as customer-centric menu prompts; col.3, lines 49-58, col.6, lines 47-60 and col.10, lines 3-13); and
 	incorporating the augmented voice communication into the communication routing configuration of the contact center system (i.e., creating interface structure of the customer-centric interface and presenting or reconfiguring the customer-centric menu prompts to customer in an IVR system for use on web sites; col. 13, lines 20-53).
It should be noticed that Bushey teaches that the customer-centric menu prompts, outputted as augment voice communication to communicate with customers and route calls to appropriate representatives in a service center. Bushey failed to clearly teach how the menu prompts were created, such as receiving a text communication and input user parameters from an input user; generating the augmented voice communication in response to converting the text communication to a voice communication sounding similar to the vocal avatar and utilizing the input user parameters to augment the first values of the phonetic characteristics of the vocal avatar resulting in the augmented voice communication including phonetic characteristics having second values being different from the first values of the phonetic characteristics of the vocal avatar. However, Agiomyrgiannakis teaches a speech synthesis system configured to convert written language into artificially produced speech or spoken language for playout by an audio output device which may sound like (or similar) a human voice speaker the words. The written language, such as text, etc., is provided by a user (i.e., a target speaker) via a keyboard, keypad, etc. of a PDA, smartphone, etc. (para. [0022]-[0023]). Agiomyrgiannakis further teaches the feature of receiving speech signals having input user parameters in various forms, such as emotion and/or mood, speech features, target-speaker vectors, etc. (para. [0024], [0030] and [0037]). Agiomyrgiannakis further teaches vocal avatar, such as adapting models or target speaker recordings to describe a target speaker and selecting a vocal avatar wherein the vocal avatar includes phonetic characteristics having first values (i.e., the recordings having phonetic speech units or phoneme, etc., para. [0026] and [0028]). Agiomyrgiannakis further teaches the text string to be converted into synthesized speech or augmented voice communication that sounds like the target speaker’s voice with different multivariate PDFs for jointly modeling excitation parameters of the phonetic unit (para. [0043]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving a text communication and input user parameters from an input user; generating the augmented voice communication in response to converting the text communication to a voice communication sounding similar to the vocal avatar and utilizing the input user parameters to augment the first values of the phonetic characteristics of the vocal avatar resulting in the augmented voice communication including phonetic characteristics having second values being different from the first values of the phonetic characteristics of the vocal avatar, as taught by Agiomyrgiannakis into view of Bushey in order to create a prompt menu from user input and text strings with meaningful speech in a human language.
It should be also noticed that Bushey teaches that Bushey and Agiomyrgiannakis, in combination, failed to teach the features of selecting a vocal avatar from a plurality of vocal avatars, wherein the vocal avatar has a voice signature. However, Parekh et al. (“Parekh”) teaches a social broadcasting system with a particular tone (i.e., advertising content, etc.) to drive user to an associated website (para. [0051]). Parekh further teaches the features of allowing a user to create a user profile with an avatar or clip which describes a media representation of a user. The avatar is selected by the user from a library of avatars or clips. Each avatar or clip has an audio signature or tag include a short clip of the user’s voice, etc. (para. [0052]) for a purpose of including in a broadcast broadcasted by the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of selecting a vocal avatar from a plurality of vocal avatars, wherein the vocal avatar has a voice signature, as amended to claim, as taught by Parekh, into view of Bushey and Agiomyrgiannakis in order to create a prompt menu using the user’s voice or the like.
Regarding claim 2, Agiomyrgiannakis further teaches the speech features or set of target speaker vectors, as the user input parameters, to be obtained from the selected speech signal or voice recording of the target speaker in paragraph [0037].
Regarding claim 8, Agiomyrgiannakis further teaches the speech signal may comprises phonetic characteristic, such as a mood (para. [0024]), a pitch of tone (para. [0032]), phonetic speech units, phonemes and/or triphones (para. [0046]).
Regarding claim 15, Bushey teaches a system for incorporating an augmented voice communication into a communication routing configuration of a contact center system, the system comprising:
at least one processor; and
at least one memory comprising a plurality of instructions stored thereon that, in response to execution by the at least one processor, causes the system to:
select a vocal avatar, wherein the vocal avatar includes phonetic characteristics having first values (i.e., collecting customer opening statements from customer calls (col.3, lines 30-45) and selecting vocal avatar, such as the terminology of the customers, from the collected customer opening statement to create augment voice communication, such as customer-centric menu prompts; col.3, lines 49-58, col.6, lines 47-60 and col.10, lines 3-13); and
 incorporate the augmented voice communication into the communication routing configuration of the contact center system (i.e., creating interface structure of the customer-centric interface and presenting or reconfiguring the customer-centric menu prompts to customer in an IVR system for use on web sites; col. 13, lines 20-53).
It should be noticed that Bushey teaches that the customer-centric menu prompts, outputted as augment voice communication to communicate with customers and route calls to appropriate representatives in a service center. Bushey failed to clearly teach how the menu prompts were created, such as receiving a text communication and input user parameters from an input user; generating the augmented voice communication in response to converting the text communication to a voice communication sounding similar to the vocal avatar and utilizing the input user parameters to augment the first values of the phonetic characteristics of the vocal avatar resulting in the augmented voice communication including phonetic characteristics having second values being different from the first values of the phonetic characteristics of the vocal avatar. However, Agiomyrgiannakis teaches a speech synthesis system configured to convert written language into artificially produced speech or spoken language for playout by an audio output device which may sound like (or similar) a human voice speaker the words. The written language, such as text, etc., is provided by a user (i.e., a target speaker) via a keyboard, keypad, etc. of a PDA, smartphone, etc. (para. [0022]-[0023]). Agiomyrgiannakis further teaches the feature of receiving speech signals having input user parameters in various forms, such as emotion and/or mood, speech features, target-speaker vectors, etc. (para. [0024], [0030] and [0037]). Agiomyrgiannakis further teaches vocal avatar, such as adapting models or target speaker recordings to describe a target speaker and selecting a vocal avatar wherein the vocal avatar includes phonetic characteristics having first values (i.e., the recordings having phonetic speech units or phoneme, etc., para. [0026] and [0028]). Agiomyrgiannakis further teaches the text string to be converted into synthesized speech or augmented voice communication that sounds like the target speaker’s voice with different multivariate PDFs for jointly modeling excitation parameters of the phonetic unit (para. [0043]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving a text communication and input user parameters from an input user; generating the augmented voice communication in response to converting the text communication to a voice communication sounding similar to the vocal avatar and utilizing the input user parameters to augment the first values of the phonetic characteristics of the vocal avatar resulting in the augmented voice communication including phonetic characteristics having second values being different from the first values of the phonetic characteristics of the vocal avatar, as taught by Agiomyrgiannakis into view of Bushey in order to create a prompt menu from user input and text strings with meaningful speech in a human language.
It should be also noticed that Bushey and Agiomyrgiannakis, in combination, failed to teach the features of selecting a vocal avatar from a plurality of vocal avatars, wherein the vocal avatar has a voice signature, as amended to claim. However, Parekh teaches a social broadcasting system with a particular tone (i.e., advertising content, etc.) to drive user to an associated website (para. [0051]). Parekh further teaches the features of allowing a user to create a user profile with an avatar or clip which describes a media representation of a user. The avatar is selected by the user from a library of avatars or clips. Each avatar or clip has an audio signature or tag include a short clip of the user’s voice, etc. (para. [0052]) for a purpose of including in a broadcast broadcasted by the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of selecting a vocal avatar from a plurality of vocal avatars, wherein the vocal avatar has a voice signature, as amended to claim, as taught by Parekh, into view of Bushey and Agiomyrgiannakis in order to create a prompt menu using the user’s voice or the like.
Regarding claim 24, Bushey further teaches the features of:
receiving voice communication samples from the input user (i.e., collection engine 32, as shown in figure 1, collects a plurality of customer opening statement (voice communication samples) containing a purpose of a customer’s call; col.3, lines 31-32]); 
recording the voice communication samples (i.e., the collection engine 32 stores the customer opening statement in customer opening statement database 20; col.3, lines 42-45); 
determining that sufficient voice communication samples have been recorded (i.e., customer language engine 34 analyzes the customer opening statement to determining the language or terminology used by the customers when referring to particular tasks and the customer language engine 34 must learn and use the terminology  of the customers in creating customer-centric menu prompts; col.3, lines 46-58); and 
creating the vocal avatar from the recorded voice communication samples (i.e., a list of tasks being determined and created from the analysis of the customer opening statements, such as customer-centric menu prompts comprising “telephone line is not working”, “question about my bill”, etc.; col.3, line 54 through col.4, line 2).
Claims 3-4, 16-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bushey et al. (US 8,131,524) in view of Agiomyrgiannakis (US 2015/0127350) and Parekh et al. (US 2011/0082807) as applied to claims 1, 2 and 15 above, and further in view of Dutta et al. (US 2020/0177730).
Regarding claims 3 and 16, Bushey, Agiomyrgiannakis and Parekh, in combination, teaches all subject matters as claimed above, except for the features of routing the end user communication to an automated chat resource. However, Dutta et al. (“Dutta”) teaches a method and system for providing multimodal interaction assistance to callers. Dutta further teaches a customer is routed and connected to an automated chat agent (para. [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of routing the end user communication to an automated chat resource, as taught by Dutta, into view of Bushey, Agiomyrgiannakis and Parekh in order to collect the caller information and context or topic of the call.
Regarding claims 4 and 17, Dutta further teaches the feature of detecting an option to connect to a human agent. Upon detected the selection from the customer during the chat interaction, the customer is redirected and connected to the human agent (para. [0096] and [0097]).
Regarding claim 18, Balchandran further teaches the feature of creasing the example prompt comprising profile information, such as an auto dealership for receiving calls, creating by the developer 101 (col.8, lines 5-21).
Regarding claim 25, Bushey further teaches the features of:
receiving voice communication samples from the input user (i.e., collection engine 32, as shown in figure 1, collects a plurality of customer opening statement (voice communication samples) containing a purpose of a customer’s call; col.3, lines 31-32]); 
recording the voice communication samples (i.e., the collection engine 32 stores the customer opening statement in customer opening statement database 20; col.3, lines 42-45); 
determining that sufficient voice communication samples have been recorded (i.e., customer language engine 34 analyzes the customer opening statement to determining the language or terminology used by the customers when referring to particular tasks and the customer language engine 34 must learn and use the terminology  of the customers in creating customer-centric menu prompts; col.3, lines 46-58); and 
creating the vocal avatar from the recorded voice communication samples (i.e., a list of tasks being determined and created from the analysis of the customer opening statements, such as customer-centric menu prompts comprising “telephone line is not working”, “question about my bill”, etc.; col.3, line 54 through col.4, line 2).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bushey et al. (US 8,131,524) in view of Agiomyrgiannakis (US 2015/0127350) and Parekh et al. (US 2011/0082807) as applied to claims 1, 2 and 15 above, and further in view of Balchandran et al. (US 10,192,543).
Regarding claim 5, Bushey, Agiomyrgiannakis and Parekh, in combination, teaches all subject matters as claimed above, except for the features of generating a second augment voice communication based on second input user parameters in response to determine that the augmented voice communication is not complete, and validating the second augmented voice communication. However, Balchandran et al. (“Balchandran”) teaches a system and a method for testing, validating and conveying an example in a natural language understanding (NLU) application. Balchandran teaches that a developer may elect to user another example, after the first example failed, or performed a poor performance rating, with a new sentence input by the developer. Balchandran further teaches the feature of validating the correct outcome of the example, which corresponding to the expected routing destination (col.10, lines 7-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of generating a second augment voice communication based on second input user parameters in response to determine that the augmented voice communication is not complete, and validating the second augmented voice communication, as taught by Balchandran into view of Bushey, Agiomyrgiannakis and Parekh in order to provide favorable and responsive interactions with users.
Regarding claim 6, Balchandran further teaches the feature of creasing the example prompt comprising profile information, such as an auto dealership for receiving calls, creating by the developer 101 (col.8, lines 5-21).
Regarding claim 7, Balchandran further teaches the one or more end user parameters included an end user location, such as the auto dealership locations (i.e., sales location, oil change or car service location, roadside assistance location, carwash location (col.8, lines 5-16 and lines 44-52); end user dialect (i.e., conversion to another language; col. 11, lines 17-23); etc.

Claims 10, 12, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Feast (US 2019/0158671) in view of Agiomyrgiannakis (US 2015/0127350) and Parekh et al. (US 2011/0082807).
Regarding claim 10, Feast teaches a method for incorporating an augmented voice communication into a communication routing configuration of a contact center system, the method comprising: 
receiving an end user communication from an end user (i.e., receiving a communication request from a requestor; para. [0044]); 
obtaining one or more end user parameters (i.e., obtaining a user’s initial selection of chat bot; para. [0044]); 
routing the end user communication to an automated chat resource based on the one or more end user parameters (i.e., routing the request to an automate response chat bot technology based on the request selection; para. [0044]); 
generating the augmented voice communication in response to converting based on the text communication to a voice communication (i.e., generating or computing an emotional exhaustion metric by transcribing a phase with the pitch determined “high”, etc.; para.[0047]); and
wherein the automated chat resource uses the augmented voice communication to engage in an automated chat communication session with the end user (i.e., recommending agents which have previously taken the requestors call, agents with experience handling requestors with similar emotional exhaustion metrics, etc., para. [0048]).
It should be noticed that Feast teaches the emotional exhaustion metric, transcribed from the text phase that is used for routing calls to appropriate representatives in a service center and engaging with the requestor. Feast failed to clearly teach the features of receiving a text communication and input user parameters from an input user; generating the augmented voice communication in response to converting the text communication to a voice communication sounding similar to the vocal avatar and utilizing the input user parameters to augment the first values of the phonetic characteristics of the vocal avatar resulting in the augmented voice communication including phonetic characteristics having second values being different from the first values of the phonetic characteristics of the vocal avatar. However, Agiomyrgiannakis teaches a speech synthesis system configured to convert written language into artificially produced speech or spoken language for playout by an audio output device which may sound like (or similar) a human voice speaker the words. The written language, such as text, etc., is provided by a user (i.e., a target speaker) via a keyboard, keypad, etc. of a PDA, smartphone, etc. (para. [0022]-[0023]). Agiomyrgiannakis further teaches the feature of receiving speech signals having input user parameters in various forms, such as emotion and/or mood, speech features, target-speaker vectors, etc. (para. [0024], [0030] and [0037]). Agiomyrgiannakis further teaches vocal avatar, such as adapting models or target speaker recordings to describe a target speaker and selecting a vocal avatar wherein the vocal avatar includes phonetic characteristics having first values (i.e., the recordings having phonetic speech units or phoneme, etc., para. [0026] and [0028]). Agiomyrgiannakis further teaches the text string to be converted into synthesized speech or augmented voice communication that sounds like the target speaker’s voice with different multivariate PDFs for jointly modeling excitation parameters of the phonetic unit (para. [0043]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving a text communication and input user parameters from an input user; generating the augmented voice communication in response to converting the text communication to a voice communication sounding similar to the vocal avatar and utilizing the input user parameters to augment the first values of the phonetic characteristics of the vocal avatar resulting in the augmented voice communication including phonetic characteristics having second values being different from the first values of the phonetic characteristics of the vocal avatar, as taught by Agiomyrgiannakis into view of Feast in order to create a prompt menu from user input and text strings with meaningful speech in a human language.
It should be also noticed that Feast and Agiomyrgiannakis, in combination, failed to teach the features of selecting a vocal avatar from a plurality of vocal avatars, wherein the vocal avatar has a voice signature, as amended to claim. However, Parekh teaches a social broadcasting system with a particular tone (i.e., advertising content, etc.) to drive user to an associated website (para. [0051]). Parekh further teaches the features of allowing a user to create a user profile with an avatar or clip which describes a media representation of a user. The avatar is selected by the user from a library of avatars or clips. Each avatar or clip has an audio signature or tag include a short clip of the user’s voice, etc. (para. [0052]) for a purpose of including in a broadcast broadcasted by the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of selecting a vocal avatar from a plurality of vocal avatars, wherein the vocal avatar has a voice signature, as amended to claim, as taught by Parekh, into view of Feast and Agiomyrgiannakis in order to create a prompt menu using the user’s voice or the like.
Regarding claim 12, Agiomyrgiannakis further teaches the speech signal may comprises phonetic characteristic, such as a mood (para. [0024]), a pitch of tone (para. [0032]), phonetic speech units, phonemes and/or triphones (para. [0046]).
Regarding claim 14, Feast further teaches the limitations, such as during the requestor’s chat interaction, the requestor may initiate a request (or trigger event) to be transferred to a human agent from the automated chat assistant (para. [0044]) or exhausting all relevant resolutions (trigger event), the requestor or caller is routed to a live human agent for further action (para. [0062]). 
Regarding claim 22, Feast further teaches the limitations of the claim in the paragraph [0047].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bushey et al. (US 8,131,524) in view of Agiomyrgiannakis (US 2015/0127350) and Parekh et al. (US 2011/0082807) as applied to claims 1 and 8 above, and further in view of Teegan et al. (US 8,285,549).
Regarding claim 21, Bushey, Agiomyrgiannakis and Parekh, in combination, teaches all subject matters as claimed above, except for wherein augmenting the first values of the phonetic characteristics of the vocal avatar comprising augmenting the conversation style and/or tone by changing the tone. However, Teegan teaches such features in col.5, lines 41-67 for a purpose of distinguishing a notification from others.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of wherein augmenting the first values of the phonetic characteristics of the vocal avatar comprising augmenting the conversation style and/or tone by changing the tone of the first values, as taught by Teegan, into view of Bushey, Agiomyrgiannakis and Parekh in order to express the conversation in a better mood.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Feast (US 2019/0158671 in view of Agiomyrgiannakis (US 2015/0127350) and Parekh et al. (US 2011/0082807) as applied claim 10 above, and further in view of Assouline et al. (US 2020/0250874).
 	Regarding claim 23, Feast, Agiomyrgiannakis and Parekh, in combination, teach the feature of wherein selecting the vocal avatar by the automated chat resource comprises selecting the vocal avatar by the user. They failed to teach the feature of selecting the vocal avatar based on machine learning. However, Assouline et al. (“Assouline”) teaches a messing system, as shown in figure 1, includes multiple client devices 102, each of them includes a messaging client application 104 and an AR/VR application 105 (para. [0019]). The AR/VR application 105 uses an RGB camera to capture a monocular image of a user’s real-world body. Based on trained machine learning, the AR/VR application 105 generates or selects an avatar from the captured image (para. [0021]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of selecting the vocal avatar based on machine learning, as taught by Assouline, into view of Feast, Agiomyrgiannakis and Parekh, in order to automatically generate a prompt menu with the human-like audio or voice.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10, 12, 14-18 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,228,682. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)).




















Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                                                                                                                                                                                                                        
						
Date: November 2022